 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD ROOD,                                     No. 2:13-CV-0478-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    GARY SWARTHOUT, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On June 11, 2019, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. No objections to the findings and recommendations have been

23   filed.

24                  The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                        1
 1                 Accordingly, IT IS HEREBY ORDERED that:
 2                 1.       The findings and recommendations filed June 11, 2019, are adopted in full;
 3   and
 4                 2.       Plaintiff’s claims against all defendants except Hannies, Tan, Fontillas,
 5   Hardman, Win, Kiesz, Herhst, and Braunger are dismissed.
 6

 7
     Dated: July 25, 2019                               /s/ John A. Mendez
 8
                                                        HONORABLE JOHN A. MENDEZ
 9                                                      United States District Court Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
